


116 S4354 IS: To require the Secretary of Agriculture to make recourse loans available to commercial processors of dairy products during the COVID–19 pandemic, and for other purposes.
U.S. Senate
2020-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS2d Session
S. 4354
IN THE SENATE OF THE UNITED STATES

July 29, 2020
Ms. Smith introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry

A BILL
To require the Secretary of Agriculture to make recourse loans available to commercial processors of dairy products during the COVID–19 pandemic, and for other purposes.


1.Recourse loan program for commercial processors of dairy products
(a)DefinitionsIn this section: (1)COVID–19The term COVID–19 means the disease caused by SARS–CoV–2, or any viral strain mutating therefrom with pandemic potential. 
(2)Eligible dairy productThe term eligible dairy product means any dairy product, whether in base commodity or finished product form. (3)Qualified applicantThe term qualified applicant means any commercial processor, packager, or merchandiser of eligible dairy products that is impacted by COVID–19. 
(4)SecretaryThe term Secretary means the Secretary of Agriculture.  (b)Availability of loansThe Secretary shall make recourse loans available to qualified applicants during the COVID–19 pandemic.
(c)Amount of loans
(1)In generalA recourse loan made under this section shall be provided to qualified applicants up to the value of the eligible dairy product inventory of the applicant, as determined by the Secretary and consistent with subsection (d). (2)ValuationFor purposes of making recourse loans under this section, the Secretary shall conduct eligible dairy product valuations to provide, to the maximum extent practicable, funds to continue the operations of qualified applicants.
(d)Inventory used as collateralEligible dairy product inventory used as collateral for the recourse loan program under this section shall be pledged on a rotating basis to prevent spoilage of perishable products. (e)Term of loansA recourse loan under this section may be made for a period as determined by the Secretary, except that no recourse loan under this section may end after the date that is 24 months after the date of enactment of this section.
(f)FundingOut of any amounts in the Treasury not otherwise appropriated, there is appropriated to carry out this section $500,000,000. (g)Emergency designation (1)In generalThe amounts provided by this Act are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).
(2)Designation in SenateIn the Senate, this Act is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018.   